In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated October 10, 1996, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The evidence submitted by the defendant in support of his *570motion for summary judgment established a prima facie case that his treatment of the plaintiff was not negligent. The burden then shifted to the plaintiff to demonstrate the existence of a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Kramer v Rosenthal, 224 AD2d 392). The plaintiff met this burden by submitting an affidavit from her medical expert which included specific findings and conclusions tending to establish the essential elements of medical malpractice (see, Alvarez v Prospect Hosp., supra; Taylor v St. Vincent’s Med. Ctr., 236 AD2d 461). Accordingly, the defendant’s motion was properly denied. O’Brien, J. P., Goldstein, McGinity and Luciano, JJ., concur.